State Program Integrity Contact Letter - 8/15/2000

August 15, 2000
Dear State Program Integrity Contacts:
Section 4753 of the Balanced Budget Act (Modification of Medicaid Management Information
System (MMIS)) eliminated the Systems Performance Review (SPR) requirements. However, it
requires each State to operate a surveillance and utilization review subsystem that is "adequate to
provide efficient, economical, and effective administration" of its Medicaid State plan.
Although the SPR requirements have been eliminated, States are still expected to perform their
SUR functions (Section 1903(a)(3) of the Social Security Act; Federal regulations at 42 CFR 433,
State Fiscal Administration, Subpart C; 42 CFR 455, Program Integrity: Medicaid; and 42 CFR
456, Utilization Control). Section 433 (specifically, Subpart C), allows for Federal financial
participation at the enhanced rate of 75 percent of expenditures for the "operation of a mechanized
claims processing and information retrieval system" which would include the direct costs of
personnel directly associated with the operation of the system (the costs associated with other
personnel are not eligible for this enhanced matching rate).
As part of the Health Care Financing Administration's (HCFA) National Medicaid Fraud and
Abuse Initiative, we formed a workgroup to assist States in performing their SUR functions. The
workgroup was comprised of staff from State Program Integrity/Surveillance and Utilization
Review units, as well as HCFA's Medicaid Fraud and Abuse and Systems areas. The enclosed
document, entitled Guidance
and Best Practices Relating to the States' Surveillance and Utilization Review (SUR) Functions,
was produced by the workgroup. This document is designed to provide guidance in conducting
Medicaid utilization reviews. It discusses applicable federal requirements, new ways of using
traditional mainframe computers, the availability of relational databases and other software
applications, new applications for the SUR function, the influence of managed care, and sharing of
ideas across State lines. Additionally, the document shares best practices as a source for States
seeking ways to improve their SUR function.
HCFA's Southern Consortium and the Center for Medicaid and State Operations feel that this
document will be an effective tool in providing guidance for the vital State Medicaid management
functions of surveillance and utilization review and program integrity.
Sincerely yours,
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd081500.asp (1 of 2)4/12/2006 12:57:20 PM State Program Integrity Contact
Letter - 8/15/2000

Rose Crum-Johnson Southern Consortium Administrator
Timothy M. Westmoreland Director Center for Medicaid and State Operations

Enclosure
cc: State Medicaid Directors Medicaid Fraud and Abuse Control Technical Advisory Group
Members
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd081500.asp (2 of 2)4/12/2006 12:57:20 PM

